WILLME FARR & GALLAGHERLW
                                                                                               212 728 8102
                                                                                               mschachter@wiilkie.com


                                                                                               787 Seventh Avenue
                                                                                               Nev, York, NY 10019-6099
                                                                                               Tel:   212 728 8000
                                                                                               Fax: 2127288111
  October 16, 2018

  VIA EMAIL

 The Honorable Lewis A. Kaplan
 United States District Court for the
 Southern District of New York
 Room 1940
 500 Pearl Street
 New York, NY 10007

 Re:     United States v. Gatto, et a!., Case No. S2 ]7-cr-686 (LAK),
         List of Defense Exhibits Regarding the Separately Incorporated Atizietic Entities

 Dear Judge Kaplan:

                I write on behalf of all Defendants, per the Court’s instructions, to provide
 the Court with a list of the exhibits the defense sought to introduce regarding Kansas
 Athletics Incorporated, the University of Louisville Athletic Association; and the N.C.
 State Student Aid Association, which were precluded by the Court’s ruling today, which
 Your Honor indicated would be marked as Court Exhibit C.

 Ies ectfully submitte


 Michael S. Schachter

 cc: (by email)

 AUSA Edward Diskant
 AUSA Noah Solowiejczyk
 AUSA Aline Flodr
 AUSA Eli Mark

 Mark C. Moore
 Men F. Code
 (Counsel for Defendant Men Code)

 Steven A. Haney
 (Cottnset for Defendant Christian Dawkins)




          New Yoare   WASHINGTON   HousToN   PAREs   LONDON   FRANKFURT   BRUS.SFI S   MILAN    ROME
 Defense Ex                         Description                  Pages
 DX-755        Kansas Athletics, Incorporated Articles of      All.
               Incorporation.
 DX-742        Excerpts of Kansas Athletics, Incorporated      Cover, 4, 22.
               Consolidated Financial Statements June 30, 2017
               and 2016.
DX-604         University of Kansas NCAA Membership            1, 14, 22, 34-36.
               Financial Reporting System fY 2017 Report.
DX-6 1 1       University of Kansas Equity in Athletics        MI.
               Disclosure Act 2017 Report.
                                     1fj
DX-709        University of Louisville Articles of               All.
              Incorporation.
DX-7 10       University of Louisville Athletic Association      All.
              Articles of Incorporation.
DX-71 1       University of Louisville Bylaws.                  All.
DX-712        University of Louisville Athletic Association     MI.
              Bylaws.
DX-714        University of Louisville Athletic Association      1, 10, 41.
              Form 990 for Year Ending June 30, 2017.
DX-605        University of Louisville NCAA Membership          1, 14, 22, 34-37.
              Financial Reporting System FY 2017 Report.
DX-612        University of Louisville Equity in Athletics      Mi.
              Disclosure Act 2017 Reort.

DX-757        NC State Student Aid Association, Inc. Articles   Ml.
              of Restatement.
DX-756        NC State Student Aid Association, Inc.            1, 2, 10, Schedule I.
              Form 990 for Year Ending June 30, 2016.
DX-1903       North Carolina State University NCAA              1, 9, 15, 25, 26.
              Membership Financial Reporting System
              FY 2016 Report.
DX-614        North Carolina State University Equity in         All.
              Athletics Disclosure Act 2017 Report.




                                       -2-
